Case 3:19-cv-04597-LB Document 66-4 Filed 04/06/20 Page 1 of 5




              EXHIBIT 4
                                      Case 3:19-cv-04597-LB Document 66-4 Filed 04/06/20 Page 2 of 5

                                                    U.S. Patent No. 9,699,444: GO
        Claim 27                        Facts                                       Factual Evidence
An apparatus comprising:
a storage adapted to:       The picture to the right shows
store one or more image     the inside of a GO.
frames . . .

                            The arrow points to the
                            storage component of the
                            GO.

                            The storage houses video
                            data as a sequence of image
                            frames.




US Pat. No. 9,699,444: GO                                                                              Page 1
                                         Case 3:19-cv-04597-LB Document 66-4 Filed 04/06/20 Page 3 of 5

a processor adapted to:
obtain a first image frame    The Oculus Go is a
from a first video stream;    completely self-contained,
generate a modified           standalone, no-phone-or-PC-
image frame by                necessary VR system with an
performing at least one of    LCD display. The Oculus Go
expanding the first image     has a 2560 ×1 440 5.5"
frame, shrinking the first    (538ppi) fast-switching LCD
image frame, removing a       display with standard 60Hz
portion of the first image    refresh rate (and an
frame, stitching together     overclocked 72Hz refresh
the first image frame with    rate) and a Qualcomm
a second image frame,         SnapDragon 821 processor.
inserting a selected          The incoming image is
image into the first image    modified to fit the LCD screen
frame, and reshaping the      of the Oculus Go VR HMD
first image frame, wherein    and to obtain the refresh rate
the modified image frame      of 60Hz or the overclocked
is different from the first   72Hz refresh rate).
image frame . . . .
                              To prepare incoming video
                              for that display resolution, the
                              processor modifies the video.
                              For example, the Oculus GO
                              stores the YouTube VR
                              application, which receives a
                              “first video stream.”


                              The Oculus GO processor is
                              adapted to obtain a first
                              image frame from a YouTube
                              video stream and “expand the
                              first image frame” to prepare
                              the incoming video for the
                              display resolution. The “first
                              image frame” and the
                              expanded “modified image
                              frame” are different.




US Pat. No. 9,699,444: GO                                                                                 Page 2
                                      Case 3:19-cv-04597-LB Document 66-4 Filed 04/06/20 Page 4 of 5

generate a bridge frame,    In 2012, the predecessor
wherein the bridge frame    entity, Oculus, encountered      “Strobing” is also known as BFI. Tests of the GO headset disclose BFI. https://blurbusters.com/best-
is a solid color, wherein   the problem of its OLED          vr-guide-2019-compare-popular-virtual-reality-headsets/ ]
the bridge frame is         screens displaying “motion
different from the first    blur.”
image frame and different
from the modified image     In 2012, Oculus contracted
frame;                      for the services of an
display the modified        individual named Mark
image frame; and            Rejhon, a citizen of Canada.
display the bridge frame.   Rejhon solved the problem of
                            “motion blur,” changing the
27. The apparatus           mode of the backlight unit
of claim 26, wherein the    from continuous to low
bridge frame is black.      persistence mode. This is
                            called “black frame insertion”
                            or “BFI.”

                            In the GO, the processor
                            performs the steps of
                            generating a black bridge
                            frame. To reduce this
                            perceived motion blur, the
                            GO practices the invention of
                            claim 27 by generating a solid
                            black bridge frame and
                            inserting the bridge frame
                            between the modified image
                            frames.




US Pat. No. 9,699,444: GO                                                                                                                        Page 3
                            Case 3:19-cv-04597-LB Document 66-4 Filed 04/06/20 Page 5 of 5




US Pat. No. 9,699,444: GO                                                                    Page 4
